DETAILED ACTION
The Action is responsive to Applicant’s Application filed April 6, 2020.
Please note claims 1-20 are pending. 

Drawings
The drawings, filed April 6, 2020 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed April 7, 2020 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 9-10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US Pub. No. 2018/0157681) and further in view of Mangipudi (US Pub. No. 2008/0183658)


Regarding claim 1, Yang teaches a method comprising:
‘responsive to receiving a user input comprising a query with an intent correlating with a focus of a hierarchical coding system, applying, by a computer, a dialog entity workspace of a plurality of entities correlating with values in the hierarchical coding system and an orchestration layer reflecting a plurality of levels of a hierarchy in the hierarchical coding system to the user input to identify a level of specificity of one or more identified entities in the user input within the plurality of levels’ as receiving query, via a dialogue manager, with an intent as it relates to a hierarchy of categories orchestrated by an orchestrator  and analyzing specificity of the query (¶0047-48, 25-26, 73)
‘responsive to determining that additional levels of specificity beyond the identified level of specificity are recommended to return a minimum answer set to the query, returning, by the computer, one or more answers requesting one or more additional inputs refining the query based on one or more values identified in a next level in the orchestration layer’ as determining based on the specificity of the query that further information is needed from the user and requesting further information from the user to further refine the query  (¶0073, 48)
‘responsive to determining that no additional levels of specificity beyond the identified level of specificity are recommended to return the minimum answer set to the query, returning by the computer, an answer set comprising a selection of information for the current level of specificity from an ingested corpus of knowledge mapped to the hierarchical coding system’ as analyzing the specificity of the query and determining enough information is received and executing search to return results set comprising information for the specificity level extracted from the user query according to the hierarchy of categories of the corpus  (¶0073, 52, 99-102, 111)
Yang fails to explicitly teach:
‘of flattened metadata’
Mangipudi teaches:
‘of flattened metadata’ (¶0030, 44)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Mangipudi’s would have allowed Yang’s to effectively and efficiently characterize the impact and lineage of objects in a metadata repository (¶0003)

		
Regarding claim 2, Yang teaches further comprising:
‘generating, by the computer, the ingested corpus of information mapped to the hierarchical coding system supporting a hierarchical ontology for a particular domain of information, the hierarchical coding system comprising a plurality of hierarchical concepts mapped to a plurality of code identifier’ (¶0095)
Regarding claim 9, Yang teaches a computer system comprising one or more processors, one or more computer- readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising:
‘program instructions to, responsive to receiving a user input comprising a query with an intent correlating with a focus of a hierarchical coding system, apply a dialog entity workspace of a plurality of entities correlating with values in the hierarchical coding system and an orchestration layer reflecting a plurality of levels of a hierarchy in the hierarchical coding system to the user input to identify a level of specificity of one or more identified entities in the user input within the plurality of levels’ as receiving query, via a dialogue manager, with an intent as it relates to a hierarchy of categories orchestrated by an orchestrator  and analyzing specificity of the query (¶0047-48, 25-26, 73)
‘program instructions to, responsive to determining that additional levels of specificity beyond the identified level of specificity are recommended to return a minimum answer set to the query, return one or more answers requesting one or more additional inputs refining the query based on one or more values identified in a next level in the orchestration layer’ as determining based on the specificity of the query that further information is needed from the user and requesting further information from the user to further refine the query  (¶0073, 48)
‘program instructions to, responsive to determining that no additional levels of specificity beyond the identified level of specificity are recommended to return the minimum answer set to the query, return an answer set comprising a selection of information for the current level of specificity from an ingested corpus of knowledge mapped to the hierarchical coding system’ as analyzing the specificity of the query and determining enough information is received and executing search to return results set comprising information for the specificity level extracted from the user query according to the hierarchy of categories of the corpus  (¶0073, 52, 99-102, 111)
Yang fails to explicitly teach:
‘of flattened metadata’
Mangipudi teaches:
‘of flattened metadata’ (¶0030, 44)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Mangipudi’s would have allowed Yang’s to effectively and efficiently characterize the impact and lineage of objects in a metadata repository (¶0003)

Regarding claim 10, Yang teaches further comprising:
‘program instructions to generate the ingested corpus of information mapped to the hierarchical coding system supporting a hierarchical ontology for a particular domain of information, the hierarchical coding system comprising a plurality of hierarchical concepts mapped to a plurality of code identifiers.’ (¶0095)

Regarding claim 17, Yang teaches a computer program product comprises one or more computer readable storage media having program instructions collectively stored thereon, wherein the one or more computer readable storage media are not a transitory signal per se, the program instructions executable by a computer to cause the computer to:
‘responsive to receiving a user input comprising a query with an intent correlating with a focus of a hierarchical coding system, apply, by a computer, a dialog entity workspace of a plurality of entities correlating with values in the hierarchical coding system and an orchestration layer reflecting a plurality of levels of a hierarchy in the hierarchical coding system to the user input to identify a level of specificity of one or more identified entities in the user input within the plurality of levels’ as receiving query, via a dialogue manager, with an intent as it relates to a hierarchy of categories orchestrated by an orchestrator  and analyzing specificity of the query (¶0047-48, 25-26, 73)
‘responsive to determining that additional levels of specificity beyond the identified level of specificity are recommended to return a minimum answer set to the query, return, by the computer, one or more answers requesting one or more additional inputs refining the query based on one or more values identified in a next level in the orchestration layer’ as determining based on the specificity of the query that further information is needed from the user and requesting further information from the user to further refine the query  (¶0073, 48)
‘responsive to determining that no additional levels of specificity beyond the identified level of specificity are recommended to return the minimum answer set to the query, return, an answer set comprising a selection of information for the current level of specificity from an ingested corpus of knowledge mapped to the hierarchical coding system’ as analyzing the specificity of the query and determining enough information is received and executing search to return results set comprising information for the specificity level extracted from the user query according to the hierarchy of categories of the corpus  (¶0073, 52, 99-102, 111)
Yang fails to explicitly teach:
‘of flattened metadata’
Mangipudi teaches:
‘of flattened metadata’ (¶0030, 44)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Mangipudi’s would have allowed Yang’s to effectively and efficiently characterize the impact and lineage of objects in a metadata repository (¶0003)

Regarding claim 18, Yang further comprising the program instructions executable by a computer to cause the computer to:
‘generate, by the computer, the ingested corpus of information mapped to the hierarchical coding system supporting a hierarchical ontology for a particular domain of information, the hierarchical coding system comprising a plurality of hierarchical concepts mapped to a plurality of code identifiers’ (¶0095).


Allowable Subject Matter
Claims 3-8, 11-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166